The State has filed a motion for rehearing in this case and earnestly insists that we were in error in holding that the court erred in overruling the application for a continuance. We have studied the record again, but we can not agree to the proposition that it was the duty of appellant, knowing that his wife was in such condition that she could not attend court, to have taken her deposition. Mr. Wharton, in his Law of Evidence (section 179) says: "The rule is laid down by Lord Ellenborough that where a witness is taken ill, the party requiring his testimony should move to put off the trial, as it is less open to objection and abuse. It is, of course, in such cases, a conflict of conveniences; but in criminal trials, where the objection to secondary evidence is peculiarly strong, it has been ruled that the deposition of a woman, who was so near her confinement as to be unable to attend trial, could not at common law be received." It is only permanent illness that renders the testimony admissible. And if appellant had taken the deposition of his wife, and the State had objected and shown the sickness was only temporary, the court would properly have sustained the objection; therefore, appellant was not lacking in diligence when it was shown that a subpoena had been issued and served, and that she was so close to her confinement that she could not attend court. He followed the advice of Lord Ellenborough, and moved to postpone the case, and this has always been held ground for a continuance on the first application when the testimony is material.
The motion for rehearing is overruled.
Overruled.
Davidson, Presiding Judge, not sitting.